Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 19, 2017

The Court of Appeals hereby passes the following order:

A17D0468. KRISTEN R. HONAKER v. JOHN M. HONAKER.

      Kristen R. Honaker (Mother) and John M. Honaker (Father) are the divorced
parents of minor children. Mother filed a petition to modify Father’s visitation with
their children. On April 28, 2017, the trial court dismissed her petition pursuant to
OCGA § 19-9-24 (b).1 On May 26, 2017, Mother filed this discretionary application
seeking to challenge the order dismissing her petition to modify visitation.
      Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody” are directly
appealable. And “[u]nder Georgia law, visitation rights are a part of custody.” Vines
v. Vines, 292 Ga. 550, 551 (2) (739 SE2d 374) (2013). Thus, the order at issue here
is directly appealable.
      This Court will grant a timely discretionary application if the lower court’s
order is directly appealable. See OCGA § 5-6-35 (j). Accordingly, this application
is hereby GRANTED. Mother shall have ten days from the date of this order to file
a notice of appeal with the trial court. If, however, she has already filed a notice of
appeal, she need not file a second notice. The clerk of the trial court is DIRECTED




      1
        That statutory provision states, “A legal custodian shall not be allowed to
maintain any action for divorce, alimony, child custody, change of alimony, change
of child custody, or change of visitation rights or any application for contempt of
court so long as visitation rights are withheld in violation of the custody order.”
to include a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/19/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.